TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00396-CV



National Western Life Insurance Company, Appellant

v.


Ella Mae Rowe, Individually And On Behalf Of All Others Similarly Situated, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. GN000704, HONORABLE PAUL DAVIS, JUDGE PRESIDING



O R D E R

PER CURIAM

	Appellant National Western Life Insurance Company has filed a motion to suspend
the trial court order of June 22, 2001 certifying a class in trial court cause GN000704.  They move
for this relief ancillary to their interlocutory appeal of that order.  Tex. Civ. Prac. & Rem. Code Ann.
§ 51.014(a)(3) (authorizing interlocutory appeal); Tex. R. App. P. 29.3 (temporary orders ancillary
to interlocutory appeal).  Appellant also filed a motion to expedite, requesting relief by July 30,
2001.  The court grants the motion to expedite.  The court overrules the motion to suspend the order
certifying the class.  The interlocutory appeal remains pending as cause number 03-01-00396-CV;
our disposition of the motion is in no way a comment on the merits of the interlocutory appeal.
	It is ordered July 30, 2001.

Before Chief Justice Aboussie, Justices Patterson and Puryear

Do Not Publish